Citation Nr: 0634331	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-11 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.  He died in October 1986.  The appellant is the 
veteran's surviving spouse.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal of a July 2002 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In her application to reopen the claim of service connection 
for the cause of the veteran's death, received in February 
2002, the appellant stated that the veteran received 
disability benefits from the Social Security Administration 
(SSA) and that the veteran's fatal stroke was the result of 
his inability to work and that the veteran was severely 
disabled due to his service-connected disabilities.  The SSA 
records are not in the record.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992). 

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 C.F.R. § 3.159 (c), VA will make reasonable efforts to 
help a claimant obtain evidence to substantiate the claim, 
and such assistance applies to a claimant attempting to 
reopen a finally decided claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet.App. 1 (2006).

2. Ask the appellant for the records of 
the private physician she identified in 
her application to reopen. 

3. Obtain the records of the Social 
Security Administration.

4. After the above development, adjudicate 
the application to reopen, considering 
whether any additional evidence is new and 
material evidence under 38 C.F.R. § 3.156.  
If the benefit sought is denied, furnish 
the appellant a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


